department of the treasury internal_revenue_service washington d c date number info release date uil no the honorable patty murray united_states senate washington d c dear senator murray this letter is in response to your inquiry dated date on behalf of a constituent who is concerned with the complexity of the information reporting requirements you asked whether we have any current efforts to streamline the regulations for form_1099 currently we have no plans to streamline the information reporting regulations new regulations take effect on date that clarify the reporting rules under sec_6041 information_at_source dividends broker_returns interest and waiver of penalties and other reporting provisions these regulations provide guidance to taxpayers but do not streamline the rules the type of payment referred to in your constituent’s letter witness fees or similar services is reportable under sec_6041 of the internal_revenue_code the code which requires taxpayers to report payments of dollar_figure or more to service providers other reporting rules are found in sections these sections require taxpayers to report payments such as non-employee compensation rents royalties interest dividends and broker proceeds the code sections and accompanying regulations set forth minimum dollar amounts and other specific rules including exemptions from reporting for various types of payments the congress enacted information reporting laws to enable the irs to match the payment of income to the recipient’s tax_return and determine if income is unreported or underreported to ensure accurate matching the required information_return generally a form_1099 must contain the name and taxpayer_identification_number tin of the payor the name and tin of the payee and the amount_paid during the year the irs will assess penalties for failure_to_file comply with the information reporting rules the penalties for failing to file a correct information_return failing to provide correct payee statements or failure to comply with other reporting requirements are generally dollar_figure per return see sections of the code the penalties may be waived for reasonable_cause under sec_6724 under certain circumstances the payor must backup withhold federal_income_tax from the payment at a rate of percent under sec_3406 to comply with the information reporting rules a payor must solicit the payee’s tin at the time the transaction takes place or the account is opened also a payor must backup withhold on a payment if it does not have the payee’s tin at the time the payment is made if the tin provided by the payee and included on the form_1099 is incorrect the irs will send penalty notices as well as notices to begin backup withholding on subsequent payments unless the payee certifies a correct tin these rules apply even if the payment to the payee turns out to be a one-time payment however a payer is not subject_to a penalty if the payee failed to provide a correct tin if the payor acted in a responsible manner in soliciting the payee’s tin the penalty notices and backup withholding notices may be burdensome but are part of the effort to ensure that the information included on information returns is correct i hope this information is helpful if you need further assistance please call me at or nancy rose id at sincerely curtis g wilson assistant chief_counsel administrative provisions and judicial practice
